Name: 2003/440/EC: Council Decision of 8 May 2003 on the signing, on behalf of the Community, and provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the system of ecopoints to be applied to Croatian transit traffic through Austria as from 1 January 2003
 Type: Decision
 Subject Matter: transport policy;  European construction;  environmental policy;  organisation of transport;  Europe
 Date Published: 2003-06-18

 Avis juridique important|32003D04402003/440/EC: Council Decision of 8 May 2003 on the signing, on behalf of the Community, and provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the system of ecopoints to be applied to Croatian transit traffic through Austria as from 1 January 2003 Official Journal L 150 , 18/06/2003 P. 0032 - 0032Council Decisionof 8 May 2003on the signing, on behalf of the Community, and provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the system of ecopoints to be applied to Croatian transit traffic through Austria as from 1 January 2003(2003/440/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 71(1), in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the system of ecopoints to be applied to Croatian transit traffic through Austria.(2) Subject to its possible conclusion at a later date, the Agreement initialled on 15 November 2002 should be signed.(3) Provision should be made for the provisional application of the Agreement from 1 January 2003,HAS DECIDED AS FOLLOWS:Article 1The signing of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the system of ecopoints to be applied to Croatian transit traffic through Austria as from 1 January 2003 is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion.Article 3Subject to reciprocity, the Agreement referred to in Article 1 shall be applied on a provisional basis from 1 January 2003, pending the completion of the procedures for its formal conclusion.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 8 May 2003.For the CouncilThe PresidentM. ChrisochoÃ ¯dis